Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Group I, Claims 1-17, drawn to nodes is configured to receive, via a physical layer, a polarized spatial position signal from a transmitting node in the plurality of nodes using near field magnetic induction (NFMI); a spatial position module configured to determine an orientation and a position of the transmitting node in the spatially aware wireless network, based on the received polarized spatial positioning signal, to determine one or more of a position, and an orientation of the transmitting node relative to the one or more nodes; and a network configuration module configured to define a network configuration using one or more of the plurality of nodes, wherein the network configuration is defined based on at least one of the position, and the orientation of the one or more nodes in the plurality of nodes identified using the spatial position module, classified in class H04B5/0031.
II. Group II, Claims 18-20, drawn to processing a polarized spatial position signal received at a first node from one of more nodes in a plurality of nodes to enable a position and an orientation of one or more nodes in the spatially aware cognitive wireless network to be determined relative to the first node; - 53 -Client Ref. No. 4448-010.NP.CON3performing a decision based on one or more of the position, and the orientations of the one or more nodes in the plurality of nodes; and configuring the spatially aware cognitive wireless network based on one or more of the position, and the orientation of the one or more nodes in the plurality of nodes, classified in class H04W4/80.

Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination Group II has separate utility such as “performing a decision based on one or more of the position, and the orientations of the one or more nodes in the plurality of nodes; and configuring the spatially aware cognitive wireless network based on one or more of the position”.
Group I: has separate utility such as “nodes is configured to receive, via a physical layer, a polarized spatial position signal from a transmitting node in the plurality of nodes using near field magnetic induction (NFMI); a spatial position module configured to determine an orientation and a position of the transmitting node in the spatially aware wireless network”, (See MPEP § 806.05(d)).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action independent or distinct for the reasons given above and there would be 
 i. The inventions have acquired a separate status in the art in view of their different classification. 
ii. The inventions have acquired a separate status in the art due to their recognized divergent subject matter. 
iii. The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
iv. The prior art applicable to one invention would not likely be applicable to another invention.
v. The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (1) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (2) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate with of the claims are readable of the elected invention.


CONCLUSION
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 9:00 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867.
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you would like assistance from USPTO customer service representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/MD K TALUKDER/Primary Examiner, Art Unit 2648